UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 28, 2014 Old Line Bancshares, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 000-50345 20-0154352 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1525 Pointer Ridge Place Bowie, Maryland20716 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area Code: 301-430-2500 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e- 4(c)) Section 5-Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders. On May 28, 2014, Old Line Bancshares, Inc. (the “Company”) held its Annual Meeting of Stockholders at which its stockholders voted on the following matters: To elect five directors to serve for a three-year term ending at the annual meeting of stockholders to be held in 2017, and until their successors are duly elected and qualified. Votes For Votes Withheld Broker Non-Votes Craig E. Clark G. Thomas Daugherty Gail D. Manuel Gregory S. Proctor, Jr. Suhas R. Shah To elect one director to serve the remainder of a three-year term ending at the annual meeting of stockholders to be held in 2016, and until his successor is duly elected and qualified. Votes For Votes Withheld Broker Non-Votes Thomas H. Graham To ratify the appointment of Dixon Hughes Goodman LLP as independent public accountants to audit the Company’s financial statements for 2014. Votes For Votes Against Abstentions Broker Non-Votes 0 To approve a non-binding advisory proposal to approve the compensation of the Company’s named executive officers. Votes For Votes Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OLD LINE BANCSHARES, INC. Date:June 2, 2014 By:/s/Mark A. Semanie Mark A. Semanie, Executive Vice President and Chief Operating Officer
